AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                   for the_                            EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington

                    MARIN JESUS RIVERA, JR.
                                                                                                         Oct 31, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                         )
                             Petitioner                                  )
                                v.                                       )    Civil Action No. 4:19-CV-5185-SMJ
                                                                         )
                         TOM CROSKREY                                    )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition is DISMISSED WITHOUT PREJUDICE for failure to exhaust state court remedies. A certificate of
’
              appealability is DENIED.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Salvador Mendoza, Jr.




Date: October 31, 2019                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                             Courtney Piazza
